                            UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION AT COLUMBUS

ROBERT BETHEL,

       Plaintiff,                                    Case No. 2:15-cv-3016

vs.

WARDEN CHARLOTTE JENKINS, et. al.,                   District Judge Algenon L. Marbley
                                                     Magistrate Judge Michael J. Newman
      Defendants.
______________________________________________________________________________

       REPORT AND RECOMMENDATION 1 THAT PLAINTIFF’S (1) MOTION FOR
      RELIEF FROM JUDGMENT (DOC. 86) AND (2) MOTION TO ALTER OR
              AMEND JUDGMENT (DOC. 87) BOTH BE DENIED AS MOOT.
______________________________________________________________________________

       This civil case is before the Court on Plaintiff’s motion for relief from judgment and motion

to alter or amend a judgment. Docs. 86, 87. On February 25, 2019, this Court issued a Report and

Recommendation that Plaintiff’s motion for summary judgment be denied Defendants’ motion for

summary judgment be granted. Doc. 80. On March 7, 2019, Plaintiff’s Objection to the Report

and Recommendation were deposited to the prison’s internal mailing system but were not filed

with the Court until March 14, 2019. Doc. 81, Doc. 86 at PageID 1751. On March 15, 2019,

Judge Marbley issued an Order adopting this court’s Report and Recommendation. Docs. 79, 80.

This resulted in judgment being entered in favor of Defendants and against pro se Plaintiff. Doc.

85.

        Plaintiff subsequently filed the instant motions, arguing for relief from Judge Marbley’s

March 15, 2019 Order and Judgment. Docs. 86, 87. Plaintiff argued that Rule 59 or Rule 60 relief

was warranted because, under the prison mailbox rule, his Objection was timely filed and required


       1
       Attached hereto is a NOTICE to the parties regarding objections to this Report and
Recommendation.
consideration. Id.; U.S. v. Smotherman, 838 F.3d 736, 737 (6th Cir. 2016). Thereafter, Judge

Marbley vacated the Order that was the subject of Plaintiff’s motions. Docs. 79, 80. Judge

Marbley reviewed Plaintiff’s Objection, but ultimately adopted the Report and Recommendation

over it. Doc. 84. Because Plaintiff received the relief that he sought -- i.e., a review of his

Objection -- his motions for relief from judgment and to alter or amend the judgment are both

moot.

        Accordingly, it is RECOMMENDED THAT: (1) Plaintiff’s motion for relief from

judgment be DENIED AS MOOT; (2) Plaintiff’s motion to alter or amend the judgment be

DENIED AS MOOT; and (3) this case remain TERMINATED on the Court’s docket.



Date:   April 30, 2019                             s/ Michael J. Newman
                                                   Michael J. Newman
                                                   United States Magistrate Judge
                           NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections

to the proposed findings and recommendations within FOURTEEN days after being served with

this Report and Recommendation. This period is not extended by virtue of Fed. R. Civ. P. 6(d) if

served on you by electronic means, such as via the Court’s CM/ECF filing system. If, however,

this Report and Recommendation was served upon you by mail, this deadline is extended to

SEVENTEEN DAYS by application of Fed. R. Civ. P. 6(d). Parties may seek an extension of the

deadline to file objections by filing a motion for extension, which the Court may grant upon a

showing of good cause.

       Any objections filed shall specify the portions of the Report and Recommendation objected

to, and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based, in whole or in part, upon matters occurring of record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs.

       A party may respond to another party’s objections within FOURTEEN days after being

served with a copy thereof. As noted above, this period is not extended by virtue of Fed. R. Civ.

P. 6(d) if served on you by electronic means, such as via the Court’s CM/ECF filing system. If,

however, this Report and Recommendation was served upon you by mail, this deadline is extended

to SEVENTEEN DAYS by application of Fed. R. Civ. P. 6(d).

       Failure to make objections in accordance with this procedure may forfeit rights on appeal.

See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947, 949-50

(6th Cir. 1981).
